Title: From George Washington to Abraham Skinner, 30 August 1780
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Head Quarters Bergen County 30th Augt 1780
                        
                        Doctor Bloomfeild has represented to me that Mr Loring when he admitted him to parole made an offer to
                            exchange him finally for Doctor Pausch Surgeon Major of Knyphausens Regt—If there is no Gentleman of Doctor Bloomfeilds
                            Rank who has a prior right, you will be pleased to carry the exchange into execution. I am Sir Yr most obt Servt

                    